Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 3, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

  150922 & (54)(55)(56)                                                                              Stephen J. Markman
                                                                                                         Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                     Justices

  v                                                               SC: 150922
                                                                  COA: 315291
                                                                  Chippewa CC: 11-000680-FC
  RANDY LANCE BRAUN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 21, 2014 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motions to remand and for
  peremptory reversal are DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 3, 2015
         p0527
                                                                             Clerk